Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 3, 4, 7-10 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Zerbe et al. (US 2011/0028431).

Zerbe teaches buccal and/or sublingual oral dosage forms which contain Tetrahydrocannabinol (THC), canabidiol, cannabinol, cannabigerols, cannabichromones, cannabicyclol, cannabielsoin, cannabitriol and combinations thereof as well as menthol, see entire reference, especially  the abstract, see paragraphs 3-7, 25, 27-34, 46-47, 54, 59, 60, 66, and the claims. Note in the examples that 1-20 % cannabidiol can be used as well as THC at 0.01-10 %, menthol at 0-10 %, etc. It is also noted that the administration of cannabinoids via the buccal and/or sublingual route avoids hepatic first pass metabolism. 

In paragraph 34, it is noted that any cannabinoid may be employed in preparing the complexes of this invention. Note also multiple cannabinoids at paragraph 46 and 47.

Thus, since “any cannabinoid” can be used in the formulation, then it would have been obvious to use all three claimed cannabinoids since all of the cannabinoids may be employed thus clearly reading on more than one (i.e. 3) of the claimed cannabinoids. 

Note that Zerbe does not have to use THC thus making the tablet “substantially free of THC type compounds”. 

Having “in the total tablet or capsule” and “chewable matrix and a polymeric thin film”  together in the same claim makes no sense and are structurally very different forms and thus it is not clear and thus it is not clear what the form of the composition is supposed to be in. Therefore, the composition in claims 1, 3-10 can be seen as vague and indefinite and thus nebulus so the form is really confusing and thus reads on any form. 

Note also that in claim 4, “further comprising” opens up the “consisting essentially of”, thus there is absolutely no limit in claims 4-6 to what else can be in the composition. 

Applicant has put "consisting essentially of" in the claims.

MPEP 2111.03 states:

“For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase consisting essentially of' for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also > AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41,68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant's statement in the specification that "silicon contents in the coating metal should not exceed about 0.5% by weight" along with a discussion of the deleterious effects of silicon provided basis to conclude that silicon in excess of 0.5% by weight would materially alter the basic and novel properties of the invention. Thus, "consisting essentially of" as recited in the preamble was interpreted to permit no more than 0.5% by weight of silicon in the aluminum coating)”.

Thus, the claims (claims 1-3, 7-10) can still be interpreted as reading, "comprising". 

Thus, the claims are not limited in any way by the "consisting essentially of" language.


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zerbe et al. (US 2011/0028431) in view of GB 2417900 and Columbo et al.

Zerbe teaches buccal and/or sublingual oral dosage forms which contain Tetrahydrocannabinol (THC), canabidiol, cannabinol, cannabigerols, cannabichromones, cannabicyclol, cannabielsoin, cannabitriol and combinations thereof as well as menthol, see entire reference, especially  the abstract, see paragraphs 3-7, 25, 27-34, 46-47, 54, 59, 60, 66, and the claims. Note in the examples that 1-20 % cannabidiol can be used as well as THC at 0.01-10 %, menthol at 0-10 %, etc. It is also noted that the administration of cannabinoids via the buccal and/or sublingual route avoids hepatic first pass metabolism. 

In paragraph 34, it is noted that any cannabinoid may be employed in preparing the complexes of this invention. Note also multiple cannabinoids at paragraph 46 and 47.

Thus, since “any cannabinoid” can be used in the formulation, then it would have been obvious to use all three claimed cannabinoids since all of the cannabinoids may be employed thus clearly reading on more than one (i.e. 3) of the claimed cannabinoids. 

Note that Zerbe does not have to use THC thus making the tablet “substantially free of THC type compounds”. 

Having “in the total tablet or capsule” and “chewable matrix and a polymeric thin film”  together in the same claim makes no sense and are structurally very different forms and thus it is not clear and thus it is not clear what the form of the composition is supposed to be in. Therefore, the composition in claims 1, 3-10 can be seen as vague and indefinite and thus nebulus so the form is really confusing and thus reads on any form. 

Note also that in claim 4, “further comprising” opens up the “consisting essentially of”, thus there is absolutely no limit in claims 4-6 to what else can be in the composition. 

Applicant has put "consisting essentially of" in the claims.

MPEP 2111.03 states:

“For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase consisting essentially of' for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also > AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41,68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant's statement in the specification that "silicon contents in the coating metal should not exceed about 0.5% by weight" along with a discussion of the deleterious effects of silicon provided basis to conclude that silicon in excess of 0.5% by weight would materially alter the basic and novel properties of the invention. Thus, "consisting essentially of" as recited in the preamble was interpreted to permit no more than 0.5% by weight of silicon in the aluminum coating)”.

Thus, the claims (claims 1-3, 7-10) can still be interpreted as reading, "comprising". 

Thus, the claims are not limited in any way by the "consisting essentially of" language.

GB teaches that taste masking agents, sweeteners and flavor modifiers such as menthol, limonene and linalool are well known to one having ordinary skill in the art to be used in oral drug delivery (which would include tablet), see entire reference, especially the abstract, pages 5, the claims.  

Columbo teaches that chewing gums are well known forms of buccal delivery systems, page 283. 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to use more than one taste masking agent, sweetener and flavor modifier such as menthol, limonene and linalool since they are all well known in the art as evidenced by GB to be used in oral drug delivery (which would be obvious to one having ordinary skill in the art to include chewing gum especially in view of the teachings of Columbo as noted above). 

To use the claimed amounts of THC, canabidiol, cannabinol, cannabigerols, cannabichromones, cannabicyclol, cannabielsoin, cannabitriol and combinations thereof since the THC, canabidiol, cannabinol, cannabigerols, cannabichromones, cannabicyclol, cannabielsoin, cannabitriol and combinations thereof is also obvious since clearly the THC was used at up to 10 % and the cannabidiol was used at up to 20 % thus making it clearly obvious to use at least 1 % w/w each of at least one or all three cannabinoids such as THC, canabidiol, cannabinol, cannabigerols, cannabichromones, cannabicyclol, cannabielsoin, cannabitriol and combinations thereof since the THC, canabidiol, cannabinol, cannabigerols, cannabichromones, cannabicyclol, cannabielsoin, cannabitriol and combinations thereof.

To use the claimed amounts of menthol, limonene and linalool is also obvious since clearly the menthol was used at up to 10 % thus making it clearly obvious to use at least 0.1 % w/w each of at least one or all three taste masking agents, sweeteners and flavor modifiers such as menthol, limonene and linalool.

Note that Zerbe does not have to use THC thus making it obvious for the compositiion to be “substantially free of THC type compounds”. 

It also would have been obvious to use chewing gum as the buccal form in the composition of Zerbe since Columbo makes it clear that chewing gum is a well known form of buccal delivery. Thus, making chewing gum a very viable option in buccal delivery. 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Having “in the total tablet or capsule” and “chewable matrix and a polymeric thin film”  together in the same claim (claim 1) makes no sense and are structurally very different forms from one another and thus it is not clear what the form of the composition is supposed to be in. Therefore, the composition in claims 1, 3-10 can be seen as vague and indefinite, and thus the form is really confusing and thus reads on any form.

Further, claims 4 and 5 are vague and indefinite since they state “wherein said concentrate comprises at least 0.1 % w/w of two (or three) of said terpenoids” which is confusing since in claim 1 it is stated “comprising at least 1% w/w each of at least one cannabinoid compound selected from the group consisting of “ which is misleading since it is not clear if one, two or three terpenoids has to add up to the 0.1 % or if each one has to add up to 0.1% individually. Correction and/or clarification is required. 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,792,318 in view of Zerbe et al. (US 2011/0028431), GB 2417900 and Columbo et al.

US 10,792,318 teaches the instantly claimed invention except it uses table or capsule. Zerbe teaches buccal and/or sublingual, tablet, oral dosage forms which contain Tetrahydrocannabinol (THC), canabidiol, cannabinol, cannabigerols, cannabichromones, cannabicyclol, cannabielsoin, cannabitriol and combinations thereof as well as menthol, see entire reference, especially  the abstract, see paragraphs 3-7, 25, 27-34, 46-47, 54, 59, 60, 66, and the claims. Note in the examples that 1-20 % cannabidiol can be used as well as THC at 0.01-10 %, menthol at 0-10 %, etc. It is also noted that the administration of cannabinoids via the buccal and/or sublingual route avoids hepatic first pass metabolism. 

Having “in the total tablet or capsule” and “chewable matrix and a polymeric thin film”  together in the same claim makes no sense and are structurally very different forms and thus it is not clear and thus it is not clear what the form of the composition is supposed to be in. Therefore, the composition in claims 1, 3-10 can be seen as vague and indefinite and thus nebulus so the form is really confusing and thus reads on any form. 

Note also that in claim 4, “further comprising” opens up the “consisting essentially of”, thus there is absolutely no limit in claims 4-6 to what else can be in the composition. 

Applicant has put "consisting essentially of" in the claims.

MPEP 2111.03 states:

“For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase consisting essentially of' for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also > AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41,68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant's statement in the specification that "silicon contents in the coating metal should not exceed about 0.5% by weight" along with a discussion of the deleterious effects of silicon provided basis to conclude that silicon in excess of 0.5% by weight would materially alter the basic and novel properties of the invention. Thus, "consisting essentially of" as recited in the preamble was interpreted to permit no more than 0.5% by weight of silicon in the aluminum coating)”.

Thus, the claims (claims 1-3, 7-10) can still be interpreted as reading, "comprising". 

Thus, the claims are not limited in any way by the "consisting essentially of" language.

GB teaches that taste masking agents, sweeteners and flavor modifiers such as menthol, limonene and linalool are well known to one having ordinary skill in the art to be used in oral drug delivery (which would include tablet), see entire reference, especially the abstract, pages 5, the claims.  

Columbo teaches that chewing gums are well known forms of buccal delivery systems, page 283. 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to use more than one taste masking agent, sweetener and flavor modifier such as menthol, limonene and linalool since they are all well known in the art as evidenced by GB to be used in oral drug delivery (which would be obvious to one having ordinary skill in the art to include tablet). 

To use the claimed amounts of THC, canabidiol, cannabinol, cannabigerols, cannabichromones, cannabicyclol, cannabielsoin, cannabitriol and combinations thereof since the THC, canabidiol, cannabinol, cannabigerols, cannabichromones, cannabicyclol, cannabielsoin, cannabitriol and combinations thereof is also obvious since clearly the THC was used at up to 10 % and the cannabidiol was used at up to 20 % thus making it clearly obvious to use at least 1 % w/w each of at least one or all three cannabinoids such as THC, canabidiol, cannabinol, cannabigerols, cannabichromones, cannabicyclol, cannabielsoin, cannabitriol and combinations thereof since the THC, canabidiol, cannabinol, cannabigerols, cannabichromones, cannabicyclol, cannabielsoin, cannabitriol and combinations thereof.

To use the claimed amounts of menthol, limonene and linalool is also obvious since clearly the menthol was used at up to 10 % thus making it clearly obvious to use at least 0.1 % w/w each of at least one or all three taste masking agents, sweeteners and flavor modifiers such as menthol, limonene and linalool.

Note that Zerbe does not have to use THC thus making it obvious for the compositiion to be “substantially free of THC type compounds”. 

It also would have been obvious to use chewing gum instead of tablets as the buccal form in the composition of Zerbe since Columbo makes it clear that chewing gum is a well known form of buccal delivery. Thus, making chewing gum a very viable option in buccal delivery. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655